                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



SALEEM EL-AMIN,

                            Petitioner,

          v.                                    CASE NO. 19-3150-JWL

N.C. ENGLISH,
Warden, USP-Leavenworth,

                            Respondent.


                         MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner, a District of Columbia offender incarcerated at

the United State Penitentiary-Leavenworth, challenges his conviction

in the District of Columbia Superior Court of armed robbery and assault

with a dangerous weapon.

     This is the second petition filed by petitioner concerning his

District of Columbia conviction. The Court denied relief on the merits

in his first petition under § 2254 in El-Amin v. English, Case No.
18-3264-JWL. That matter is on appeal.

                              Discussion

     Under 28 U.S.C. § 2244(b)(2), “[t]he filing of a second or

successive § 2254 application is tightly constrained[].” Case v.

Hatch, 731 F.3d 1015, 1026 (10th Cir. 2013). Before a district court

may consider a second or successive petition, the petitioner first

must seek authorization in the appropriate court of appeals. See 28

U.S.C. § 2244(b)(3)(A). Until the court of appeals authorizes the
petition, the district court does not have jurisdiction to address

the merits. In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008).
Petitioner does not suggest that he has obtained the necessary

authorization.

     The Court also must consider whether this petition should be

dismissed or transferred to the court of appeals. Under 28 U.S.C.

§1631, transfer is appropriate when it is in the “interests of

justice.” In this case, petitioner’s claims were considered in his

first petition on the merits, and the record does not suggest that

any unusual circumstances warrant transfer. Accordingly, the Court

will dismiss this matter for lack of jurisdiction. This dismissal is

without prejudice to refiling if petitioner obtains authorization to

proceed from the Tenth Circuit Court of Appeals.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for

leave to proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED petitioner’s motion for evidentiary

hearing (Doc. 3) is denied.

     IT IS FURTHER ORDERED this matter is dismissed for lack of

jurisdiction. No certificate of appealability will issue.

     IT IS SO ORDERED.
     DATED:   This 13th day of August, 2019, at Kansas City, Kansas.



                               S/ John W. Lungstrum
                               JOHN W. LUNGSTRUM
                               U.S. District Judge
